Citation Nr: 0525062	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  00-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

3.  Entitlement to service connection for loss of teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
July 1989.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 1999 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center of the 
Department of Veterans Affairs (VA) that denied service 
connection for loss of teeth, and ratings in excess of 10 
percent for lumbosacral strain and hypertension.  

In his VA Form 9 dated in December 1999, the veteran 
requested a hearing before a member of the Board at the 
Central Office in the District of Columbia.  The veteran 
failed to report for a February 2003 hearing due to hospital 
treatment.  On behalf of the veteran, his accredited 
representative motioned the Board to reschedule the veteran 
for a videoconference hearing.  The motion was granted by the 
undersigned Veterans Law Judge.  In April 2003, the Board 
Remanded this matter to the Regional Office (RO) to schedule 
the veteran for a personal hearing by videoconference.  On 
August 11, 2003, the RO mailed a notice letter to the address 
of record notifying the veteran of the September 2003 hearing 
date.  The RO sent the veteran a reminder letter on August 
29, 2003.  The notice letters to the veteran were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran is presumed to have 
received this notification.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (discussing that the presumption of regularity 
of the administrative process applies to notices mailed by 
the VA)).  The veteran failed to appear for the hearing.  The 
claims file was returned to the Board for adjudication of the 
pending claims on appeal.  

In October 2003, the Board Remanded the issues on appeal for 
further development.  The required development actions have 
been completed, and the claim has returned to the Board for 
adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of this appeal, the veteran was service-
connected for cardiomegaly associated with hypertension with 
an evaluation of 30 percent effective June 8, 1998.  The 
veteran has not expressed disagreement with the rating 
assigned or the effective date assigned.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level for the 
disability or the effective date assigned).  

The Board observes that the VA examination in 1998 reported 
that the veteran was unemployable.  By VA letter dated in 
August 2001, the veteran was invited to file an application 
for total disability based on individual unemployability.  He 
did not submit the appropriate form nor respond to that 
request.  As the veteran did not file a claim as requested by 
the RO, this matter is not before the Board.  

The issues on appeal are listed on title page of this 
decision.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the lumbosacral strain 
disability is characterized by pain, including on use, and 
tenderness over the L4 spinous process and paraspinal 
muscles, productive of functional impairment comparable to 
moderate limitation of lumbar spine motion.

2.  From September 26, 2003, the lumbosacral strain 
disability is characterized by limitation of lumbar spine 
motion with pain on use, and tenderness over the L2, L3, and 
L4 spinous processes and the right paravertebral muscles, 
productive of functional impairment comparable to limitation 
of forward flexion to less than 60 degrees.

3.  The veteran's blood pressure readings do not approximate 
findings of diastolic pressure readings of 110 or more, or of 
systolic pressure readings of 200 or more.  

4.  Competent medical evidence does not show that teeth #7, 
8, 9, 10, and 19 were extracted or missing due to combat 
wounds or other service trauma. 

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 20 percent evaluation for lumbosacral 
strain have been met, as in effect prior to, and from, 
September 26, 2003.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Codes 5295-5292 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective from 
September 26, 2003). 

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.104, 
Diagnostic Code 7101 (2004).  

3.  A dental disability, manifested by loss of teeth, 
including one that would entitle the veteran to VA outpatient 
dental treatment, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.381, 17.161 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

VA satisfied its duty to notify by letters issued in August 
2001, March 2003 and May 2004.  These letters informed the 
appellant of what evidence was required to substantiate the 
service connection and increased rating claims, and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession pertinent to the appeal to the 
AOJ. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the April 1999 unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to the VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the appellant after 
the initial adjudication in April 1999, the appellant has not 
been prejudiced thereby.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains service medical records, and post service VA 
and private treatment records and examinations.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of this appeal and has not identified any 
additional pertinent evidence to be associated with the 
record.  As discussed in the introduction, the veteran was 
afforded opportunities to give testimony before a member of 
the Board.  He failed to appear on both dates, February 2003 
and September 2003.  By VA letter in May 2004, the veteran 
was invited to submit additional evidence in support of his 
claims.  The veteran did not respond.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Hence, VA's duty to assist the veteran in the development of 
his claims has been satisfied.  

I.  Disability ratings: In general 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2004).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability, such that actually painful, unstable, or 
malaligned joints, due to healed injury, would be entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).  

The veteran's claim for a rating in excess of 10 percent for 
his service-connected lumbosacral strain was received on June 
5, 1998.  During the course of the veteran's appeal, the 
Diagnostic Codes pertaining to spinal claims were amended.  
Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51454 (Aug. 27, 
2003).  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant.  In VAOPGCPREC 7- 
2003 (Nov. 19, 2003), the VA General Counsel held that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir.2003), expressly overruled the Court's holding in Karnas 
to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  

Prior to September 26, 2003.

At the inception of the claims period, the veteran was rated 
as 10 percent disabling under Diagnostic Code 5295, for 
lumbosacral strain.  Under Diagnostic Code 5295, a 10 percent 
rating applies to characteristic pain on motion.  A 20 
percent rating is for assignment where there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assigned for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The Board has reviewed the claims file and finds that the 
specific criteria associated with the next-higher 20 percent 
rating under Diagnostic Code 5295 have not been met.  The 
veteran did not demonstrate muscle spasm on extreme forward 
bending, or the unilateral loss of lateral spine motion in a 
standing position in May 1998 or August 1998.  A May 1998 
physical therapy note reveals that the veteran stood with an 
anterior tilted pelvis.  The August 1998 VA examination noted 
that there were no postural abnormalities or fixed 
deformities.  In May 1998, active range of motion on forward 
bending was minimally decreased.  Backward bending was 
minimally decreased.  Bilateral side bending was moderately 
decreased.  There was tenderness with pressure over the L4 
vertebra (May 1998) and about the paraspinal muscles of the 
lumbosacral spine (August 1998).  On VA examination in August 
1998, the veteran wore a corset like brace and TENS unit that 
was operational during range of motion.  Range of motion 
maneuvers using goniometer approximated normal.  Forward 
flexion was 85 degrees.  Extension was 35 degrees.  Lateral 
flexion, bilaterally, was 40 degrees.  Rotation, bilaterally, 
was 35 degrees.  While the evidence approximates normal range 
of motion of the spine, the VA examiner noted that the 
veteran voiced discomfort on range of motion with spine pain 
evident at the extremes of range of motion.  As the record 
does not show evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, Diagnostic Code 5295 cannot serve as a 
basis for an increased rating.  The Board does, however, find 
that an alternate Diagnostic Code section justifies the next-
higher rating, as will be explained below.  

Diagnostic Code 5292, which pertains to limitation of lumbar 
motion, affords a 20 percent rating where the restriction of 
motion is moderate.  It also affords a 40 percent rating 
where the restriction of motion is severe.  Here, the 
physical therapy examination in May 1998 demonstrated that 
the veteran had a moderate decrease in range of motion on 
side bending, bilaterally.  The August 1998 VA spine 
examination report reveals not only that the veteran had 
minimal loss of motion on forward flexion but that the 
veteran accomplished nearly normal active range of motion 
while wearing an operational TENS unit.  It is also important 
to note that the veteran voiced discomfort during range of 
motion and complained of pain at the extremes of range of 
motion while utilizing a TENS unit.  Additionally, the VA 
examination reflects that the veteran medicated with Darvocet 
N 100 every 8 hours for pain.  With consideration of the 
requirement of use of a TENS unit, a lumbar corset, and pain 
medication, the Board finds that the evidence demonstrates 
functional impairment comparable to moderate limitation of 
lumbar spine motion.  Resolving all reasonable doubt in favor 
of the appellant considering the above facts, the Board finds 
that the veteran demonstrates limitation of motion that more 
nearly approximates a 20 percent evaluation under Diagnostic 
Code 5292 for moderate limitation of motion.  38 C.F.R. §§ 
3.102, 4.71a.  

In concluding that an increased evaluation is appropriate 
under Diagnostic 5292, the Board has considered the veteran's 
consistent reports of pain, weakness, and flare-ups.  38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In May 1998, the veteran reported that at 
times his left leg felt very weak after standing for long 
periods.  He reported he could tolerate ambulating 
approximately 10 to 15 minutes, but then experienced weakness 
in the left leg.  He used a standard cane to assist with 
ambulation (August 2002).  It is acknowledged the veteran had 
complaints consistent with bilateral sciatica (August 1998).  
However, as will be discussed below, neurological impairment 
associated with the service-connected lumbosacral strain has 
not been objectively demonstrated by competent clinical 
evidence of record.  Further, neither incoordination nor an 
abnormal gait was shown in 1998.  While the veteran 
complained of chronic flare-ups, there is no evidence showing 
that the chronic flare-ups reported in August 1998 resulted 
in additional functional impairment beyond the newly assigned 
20 percent rate under Diagnostic Code 5292.  Indeed, the VA 
examiner in August 1998 noted that functional loss due to 
pain, fatigue, weakness, and lack of endurance following 
repetitive use or during flare-ups was unknown.  

While the Board finds that a 20 percent disability rating is 
warranted, an evaluation in excess of that amount is not 
justified.  Considering only the law as it existed prior to 
September 26, 2003, it is observed that the veteran does not 
present with severe limitation of motion to warrant a 40 
percent rating under Diagnostic Code 5292.  Moreover, the 
veteran has not demonstrated severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion to warrant a 40 percent under Diagnostic Code 5295.  

The Board has considered all other potentially applicable 
diagnostic codes.  The evidence does not show a diagnosis of 
intervertebral disc syndrome (IDS) to warrant consideration 
of the veteran's disability under the old Diagnostic Code 
5293 or the revised Diagnostic Code 5243.  38 C.F.R. § 4.71a 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
from September 23, 2002 through September 25, 2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).  Notwithstanding the fact that the 
evidence in May 1998, August 1998, and August 2002 shows 
positive straight leg raises, bilateral sciatica with the 
left leg being worse than the right, and sharp shooting pains 
down the left buttock and leg and numbness in the leg and 
feet, the diagnosis in August 1998 was chronic low back 
syndrome not degenerative disc disease or intervertebral disc 
syndrome.  Additionally, the CT scan performed in May 1998 
showed no conclusive evidence of herniated disk or spinal 
stenosis, and the August 1998 X-ray demonstrated no gross 
abnormality.  Further, there are no reports of incapacitating 
episodes.  As such, there is no basis for a rating for 
degenerative disc disease under the old Diagnostic Code 5293 
or the revised Diagnostic Code 5243 for intervertebral disc 
syndrome.  67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293); 68 Fed. Reg. 51454 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243).  

Finally, as there is no showing of a vertebral fracture or 
additional functional impairment due to pain comparable to 
ankylosis, Diagnostic Codes 5285, 5286 and 5289 do not apply.  
No other Diagnostic Codes are relevant.  Thus, the veteran's 
lumbosacral strain characterized by pain, tenderness with 
pressure over the L4 vertebra, and tenderness with palpation 
over the paraspinal muscles, is productive of functional 
impairment comparable to moderate limitation of motion and 
appropriately rated as 20 percent disabling under Diagnostic 
Codes 5295-5292.  38 C.F.R. § 4.71a (prior to September 26, 
2003).  

From September 26, 2003.

The Board has reviewed the diagnostic criteria effective 
September 26, 2003, pertinent to all spinal disabilities.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  68 Fed. 
Reg. 51454, 51456 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243).  

Under the newly revised General Rating Formula for Diseases 
and Injuries of the Spine, in order for the veteran to 
qualify for a 20 percent rating for lumbosacral strain, for 
the period in question, the law requires the evidence 
demonstrate forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  To warrant a 40 percent rating, the 
evidence must demonstrate forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (lumbosacral strain).  

The report of the August 2004 VA spine examination shows that 
the veteran could walk unaided, but used a cane and wore an 
abdominal lumbar corset.  The TENS unit was nonfunctional.  
Despite the veteran's complaint that he felt pulling to the 
right, the spine was straight and symmetrical.  The examiner 
noted that his posture and gait appeared normal.  It was also 
reported that the veteran's range of motion was restricted by 
his body habitus and the size of his abdomen.  Forward 
flexion was 65 degrees with tightness through motion.  The 
examiner noted that the veteran's motion appeared normal for 
his body habitus.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (3).  On backward extension, he stopped at 10 
(30) degrees due to pain.  Right and left lateral flexion was 
20 (30) degrees.  He complained of pain at the end of motion.  
Right and left lateral rotation was 40 (30) degrees.  The 
spine was tender over the L2, L3, and L4 spinous processes 
and the right paravertebral muscles.  Although the evidence 
shows limitation of motion due to pain on certain maneuvers, 
there is no evidence of abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis on 
examination.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2004).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Although the VA examiner did not reproduce additional 
limitations of function or motion on repetitive use, the 
record remains adequate for consideration of a higher rating 
based on the consideration of DeLuca v. Brown, 8 Vet. App. 
202 (1995) and 38 C.F.R. §§ 4.40, 4.45, in light of the 
complaint of pain on use.  

With consideration of the demonstration of pain on use, on 
range of motion testing, and the above clinical findings, 
together with the benefit-of-the-doubt doctrine, the Board 
finds that the veteran's lumbosacral strain more nearly 
approximates a 20 percent rating under the revised criteria.  
In this regard, the Board finds that the evidence supports a 
finding that functional impairment comparable to forward 
flexion limited to less than 60 degrees.  Hence, a 20 percent 
rating is warranted for lumbosacral strain manifested by 
limitation of motion and pain on use, and tenderness over the 
L2, L3, and L4 spinous processes and the right paravertebral 
muscles, from September 26, 2003 under Diagnostic Code 5237.  
38 C.F.R. §§ 3.102, 4.71a.  Since the evidence does not 
demonstrate functional impairment comparable to forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, a higher rate is not warranted under the revised 
Diagnostic Code 5237.  

As noted above, Diagnostic Code 5243 is not for consideration 
as the veteran has not been diagnosed with degenerative disc 
disease nor does he manifest symptomatology of intervertebral 
disc syndrome, to include for incapacitating episodes.  Aside 
from the veteran complaining of recurrent numbness and 
weakness of the legs, the neurological examination showed 
subjective nondermatomal reduced sensation in the legs.  The 
examiner opined that the described peripheral neuropathy was 
most likely related to the veteran's diabetes mellitus and 
not spinal disease.  Because the neurological findings are 
not demonstrative of intervertebral disc syndrome or 
incapacitating episodes, Diagnostic Code 5243 is not for 
application.  Therefore, the most recent changes to 
Diagnostic Code 5243 does not serve as a basis for a rating 
in excess of 10 percent for the veteran's chronic lumbar 
strain with no arthritis, no spinal radiculopathy, or 
neurologic dysfunction as diagnosed in August 2004.  

In conclusion, a 20 percent rating appropriately reflects the 
extent of disability associated with the lumbosacral strain, 
both prior to, and from, September 26, 2003.  A higher rating 
is not warranted under any alternate Diagnostic Code.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 

Extraschedular consideration

At no point does the record present evidence sufficient to 
invoke the procedures for the assignment of any higher 
evaluation on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
lumbosacral spine disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the ratings assigned herein).  Although the 
VA examiner in August 1998 reported the veteran was 
unemployable due to chronic back pain, the evidence of record 
showed an improvement in the range of motion of the low back.  
In fact, in August 2004, a different VA examiner noted that 
the veteran was not totally unemployable due to this back 
disability and was capable of gainful sedentary employment.  
The examiner rated the back disability as a 3-4 on a 0-10 
scale of severity.  This latter opinion is highly probative 
considering the veteran's range of motion on the most recent 
VA examination.  There is no objective evidence that the low 
back disability warrants frequent periods of hospitalization, 
or otherwise renders impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1); see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Hence, the assignment of an 
extra-schedular evaluation is not warranted.  


B.  Rating diseases of the arteries and veins

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2004).  For 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) a 10 percent rating is provided for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  If there is hypertension with diastolic 
pressure predominantly 110 or more, or systolic pressure 
readings of 200 or more, a 20 percent rating is appropriate.  
38 C.F.R. § 4.104, Diagnostic Code 7101, effective January 
12, 1998.

The veteran's blood pressure readings within the rating 
period on appeal, and which are of record, are as follows: 
May 6, 1998 VA treatment note, 134/97-109, without 
medication; May 18, 1998 VA Treadmill Stress Test, 162/98 
supine, (maximum systolic 188/ maximum diastolic 109); August 
25, 1998 VA hypertension examination, 1st reading 167/105 and 
2nd reading 168/94; August 26, 1998 Dental note, 152/98; 
November 4, 1999 VA treatment note, no medical treatment for 
more than 1 year and out of medications for "?" how long - 
142/124 on October 6, 1999; March 24, 2000 VA treatment note, 
142/88; July 12, 2000 VA treatment note, 158/104; August 17, 
2001 VA treatment note, 142/91, out of some medications for 
two weeks; October 11, 2002 VA treatment note, 157/98, taking 
medications as ordered; February 2, 2003 VA Urgent Care notes 
(four consecutive readings) 165/103, 161/111, 152/85, 
nitroglycerin ointment applied, 122/74; February 5, 2003 VA 
treatment note (two consecutive readings, am and pm), 141/86 
and 144/88; October 2003 (from review of local electronic 
medical record as documented in the August 16, 2004 VA 
hypertension examination), 145/96 and 148/93; August 16, 2004 
VA hypertension examination, 152/97 left arm sitting, 145/96 
left arm standing, and 148/93 right arm reclining (out of 
medications for two months); and, a September 29, 2004 VA 
treatment note, 148/84.  

Of these 22 blood pressure readings, the veteran's diastolic 
pressure read 110 or above only six times, and his systolic 
pressure did not ever read 200 or more.

As noted above, VA must solely employ the rating schedule as 
promulgated in the evaluation of service-connected disorders.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  With such 
application, it is clear that the veteran's diastolic blood 
pressure readings do not approximate readings predominantly 
110 or more, nor do his systolic readings approximate 200 or 
more, either of which approximations is requisite for the 
assignment of a 20 percent disability rating.  Because the 
terms of the rating schedule as applied do not support the 
assignment of a higher disability rating, i.e., in excess of 
10 percent, the claim must be denied. 

The Board finds no evidence of an exceptional disability 
picture.  The veteran required hospitalization on one 
occasion during this rating period where he was admitted and 
evaluated for rule out myocardial infarction due to his 
service-connected hypertension.  Other than the admission on 
February 2, 2003, the veteran's service-connected disability 
has not required frequent hospitalization, nor has marked 
interference with employment been shown due to hypertension.  
Id.  The Board also acknowledges that during the pendency of 
this appeal, service connection was granted for cardiomegaly 
as secondary to hypertension and assigned a 30 percent 
evaluation effective June 8, 1998.  In this regard, the 
schedular evaluations in this case are not inadequate.  38 
C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Service connection

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The veteran claims entitlement to service connection for a 
dental condition categorized as residuals of dental surgery.  
He stated that while on active duty, he had surgery on his 
front upper gum to correct an overbite problem and to 
accommodate dental prostheses.  The procedures failed to 
totally correct the problem, and he continues to experience 
tenderness, pain, bleeding of the gums and a chewing 
dysfunction.  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition due 
to service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. §§ 
3.381(a), 4.150.  

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II (a) eligibility); and those who were detained as a 
POW (Class II (b) and Class II (c) eligibility), etc.  38 
U.S.C.A. § 1712; Pub. L. 108-170, Title I, § 101(a), Dec. 6, 
2003, 117 Stat. 2043; 38 C.F.R. § 17.161.  

In considering the merits of the veteran's claim, the Board 
notes that the service medical records appear complete.  It 
has not been alleged by the veteran that the evidence of 
record is incomplete.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

The Board observes that the veteran may qualify for treatment 
if there is evidence of service trauma and there is bone loss 
due to that trauma.  However, the only evidence showing that 
the veteran sustained a trauma to his anterior teeth in 
service consists of the veteran's statement in the August 
1998 VA examination for compensation purposes.  Specifically, 
on VA examination in August 1998, the veteran reported that 
he sustained a bump to his front teeth in service and three 
anterior teeth were later extracted.  In 1985, he was fitted 
with a six-unit anterior bridge constructed from tooth #6 to 
tooth #11 replacing teeth 7, 8, 9, and 10.  He recalled that 
tooth #8 or 9 was missing prior to service.  

Dental records dated in August 1985 reveal impression for 
maxillary partial dentures and prophylaxis for heavy calculus 
plaque and subgingival calculus.  In December 1985, the 
impressions for a temporary bridge from #6 through #10 were 
taken.  A dental X-ray dated in December 1986 shows the loss 
of anterior teeth.  Prior to 1985, the service medical 
records show no evidence of dental disease or tooth loss on 
enlistment.  In fact, the veteran denied having or ever 
having had severe tooth or gum trouble on the 1982 Report of 
Medical History.  It is important to note that the 1982 
Report of Medical Examination completed on enlistment does 
not indicate the presence of dental defects or diseases.  
However, it indicates "dental" was acceptable on 
enlistment.  Entries in December 1986 and January 1987 show 
that the dental and soft tissue examinations were negative.  
The Board has applied the benefit-of-the-doubt doctrine to 
these facts and finds that the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
It is evident from the dental records that some or all of 
teeth #7, 8, 9, 10, and 19 were extracted during military 
service.  However, it is not apparent under what conditions 
teeth #7, 8, 9, and 10 were extracted.  There is no 
separation physical of record as the veteran waived his right 
to have a separation physical in July 1989.  In the absence 
of evidence demonstrating that the veteran sustained an 
injury to his anterior teeth, service connection is not 
warranted for the intended effects of treatment provided 
during the veteran's military service.  VAOPGCPREC 5-97 
(1997).  

In this instance, the Board finds that the veteran is not 
entitled to Class I treatment, as there is no service-
connected compensable disability.  As discussed above, the 
law does not provide for service connection for missing teeth 
for compensation purposes in this case.  Thus, the Board 
finds that the veteran is not eligible for Class I VA 
outpatient treatment because he does not have an adjudicated 
compensable service-connected dental condition.  38 U.S.C.A. 
§ 1712(b)(1)(A); 38 C.F.R. § 17.161(a).

The veteran is not eligible for Class II outpatient treatment 
under 38 C.F.R. § 17.161(b)(2), because he did not apply 
within one year after discharge or release from service.  The 
veteran separated from service in 1989.  His claim for dental 
benefits was filed in June 1998.  Therefore, he is not 
eligible for Class II outpatient treatment under 38 C.F.R. § 
17.161(b)(2).

The veteran is not eligible for Class II (a) outpatient 
treatment under 38 C.F.R. § 17.161(c).  The chronological 
record of medical care notes from service do not refer to any 
trauma or wounds to the mouth.  The service medical records 
coupled with the DD Form 214 do not show that the veteran 
engaged in combat.  The veteran had peacetime service.  There 
is no evidence that the veteran suffered trauma as part of a 
government study.  Simply, the evidence of record does not 
establish that the veteran's missing teeth were the result of 
combat wounds or other service trauma.  It is also important 
to note that the VA dental examination in 1998 reported that 
the veteran had normal bone loss following the extraction of 
teeth #7 through #10 and that there was no loss of substance 
in the body of the mandible.  Thus, the veteran is not 
eligible for VA dental care on a "Class II (a)" basis.  38 
U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  

Another category of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as POWs.  38 C.F.R. § 17.161(d), (e).  
The evidence does not show, nor does the veteran contend that 
he was ever a POW.  Therefore, he does not meet the criteria 
for eligibility for either Class II (b) or (c) VA outpatient 
dental treatment.  

In addition, the veteran does not allege, nor does the 
evidence suggest, that he meets any of the other categories 
of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. 
§ 17.161.  For example, he does not have a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, and there is no evidence that 
he is a Chapter 31 vocational rehabilitation trainee.  

Under these circumstances, the Board must also conclude that 
the record presents no basis for a grant of service 
connection for missing teeth for treatment purposes, as well.  
In sum, a dental condition, including one which would entitle 
the veteran to VA outpatient dental treatment, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1712; 38 C.F.R. §§ 3.381, 17.161.  Therefore, the Board finds 
that the preponderance of the evidence is against the claim, 
and there is no doubt to be resolved.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  




ORDER

A 20 percent evaluation for lumbosacral strain, prior to, and 
from, September 26, 2003, is granted subject to the laws and 
regulations that govern the payment of monetary benefits.  

An evaluation in excess of 10 percent for hypertension is 
denied.  

Service connection for loss of teeth is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


